Notice of Pre-AIA  or AIA  Status
DETAILED ACTION
1. 	This action is responsive to the filing of amendments and arguments on 2/1/2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. 	Claims 1, 4-5, 7-9, 12-13, 15-17, and 25-33 are pending in the application. Claims 2, 10, 18-24 and 20 has been cancelled. 
This action is made Final. 
Allowable Subject Matter
Claims 4-5, 12-13, 25-33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Specifically claims 25, 28 and 31 depend from claims that are rejected. The remaining claims depend from claims 25, 28 and 31, thus are also objected to. The prior art of Aguilar-Gamez, Reyes and Evers do not teach or suggest the lifecycle timestamp data indicates the mode of the application or service being used where the mode of the application is in the read only or edit mode.  

	Response to Arguments
Applicant’s arguments with respect to claims 1, 4-5, 7-9, 12-13, 15-17, and 25-33 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. Specifically the arguments are directed to the new amended confidence level metric features, now rejected over the combination with Nitz. Therefore, applicant’s arguments are moot.  Finally, Applicants arguments have necessitated this final rejection. 

Claim Rejections - 35 USC § 103
3. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
4. 	Claims 1, 7-9, 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Aguilar-Gamez et. al U.S. Publication No. 20170220359 published Aug. 3, 2017, in view of  Reyes et. al. U.S. Publication No. 20190258949 filed Feb 20, 2018 and further in view of Evers et. al U.S. Publication No. 20170329812 published Nov. 16, 2017, in further view of Nitz et. al. U.S. 20140052680 published Feb. 20 ,2014.    

In regard to Independent claim 1, Aguiliar-Gamez teaches a method comprising:
determining a context associated with user access to an electronic  by classifying a type of the user access. (See Para 4, 14-213). Aguiliar-Gamez teaches determines identified operational context where a document is accessed through an application and based on the types of user access (Para 24, 36-37).    
determining a reference point in a life cycle of the electronic document based on analysis of signal data, collected from one or more applications or services, that comprises signal data to metadata for the electronic document and signal data pertaining to user interactions with content of the electronic document (See Para 17-41). Aguiliar-Gamez teaches tracking associations made in a document, interactions with document (para 19), pinned content in the document (Para 21), as a digital artifact comprising metadata (Para 26). The metadata indicating user interactions (Para 27) and data collected from the applications (Para 32). Aguiliar-Gamez teaches evaluating the metadata containing timestamps of user interactions with content and when content was pasted in an application, for example (para 33, see also 34-41, as describing other interactions with other users, and in a suite of productivity applications). 
Selecting from a plurality of productivity features configured to aid task execution within the electronic document, a productivity feature based on application of machine learning modeling that is configured to analyze confidence metrics for the plurality of productivity features, where the confidence level metrics are scoring values that correlate a relevance of each of the plurality of productivity features with the context based on the analysis of a classification of the type of user access and a determination of the reference point in the life cycle of the electronic document (Para14). Aguiliar-Gamez refers to “artifacts” as pieces of digital content of a document to which are captured while the user is working on it. The context model captured in a contextual model said content and surfaces these items when the user is performing a task (para 15-16). Aguiliar-Gamez teaches the data provides suggestions to the user that are most relevant to the user based on said context (Para 18-19). Aguiliar-Gamez teaches the method for configuring the model can use a machine learning operation (Para 23) along with a productivity application (Para 27) to identify specific artifacts to select (Para 31). The model parses the metadata and uses inferences (Para 32) as input and selects as output features relevant to the content in the document (Para 33-34). The model uses one or more confidence scores associated with the artifacts and applies a ranker to generate a confidence score for relevance of the artifact. If an artifact exceeds a threshold level of confidence score then a feature based on the artifact may be presented (Para 35). Finally, the metadata is collected from telemetry data based on access of the document for a plurality of users (Para 36) and types of access of user (Para 37). Aguiliar-Gamez teaches the features are selectable along with suggestions to other features to assist the user (Para 40, 54).   
determining a level of urgency of notification providing a timing prediction for notifying a user based on the determined context and an the productivity feature (Para , 28, 40 and 37, Prediction based on timing, and 47), as determining in the view the most relevant or related items and presented as a notification 244, 246 Fig. 2E and notifications 266 referring to items in 264 as to why they are listed so as to enhance productivity applications (Para 49), thus determining based on the rank and location at least a level or urgency to notify the user or not based on context. 
 Aguiliar-Gamez does not specifically show
a productivity feature based on analysis confidence level metric for each the plurality of features
determining a level user interface notification based on an evaluation that collectively analyzes 
the signal data pertaining to user interactions with content of the document
the determination of the document creation reference point in the document creation life cycle of the document
a confidence level metric, of the metrics, that is generated to indicate relevance of the productivity feature selected in the selecting to the context, 
selecting a type of user interface notification based on the  level of urgency and presenting, through a user interface, a notification associated with the productivity feature based on the type of user notification . 
However, in light of the amended features and a new prior art search, the prior art of Reyes is considered analogous art because  Reyes is in the field of the applicant's endeavor and is reasonably pertinent to the problem with which the inventor was concerned. Specifically, Reyes is directed to providing recommendations or notifications to a user so as to improve the efficiency of their interactions with the system (Para 3). Reyes expressly teaches monitoring the user interaction with the document (para 4-5). Reyes teaches measuring a confidence threshold for the recommendation and the context before recommending the feature (para 10-12). More specifically, Reyes teaches monitoring the user interact with content in one or more applications (Para 44) during the life cycle of the document (Para 43). As shown in Fig. 1 and (Para 48) while the user is drafting a document a recommendation or notification is made (Para 49) such as how to add an image, or updating the document etc. (Para 50, 98-99). Reyes teaches alternatively during a different application (email) different recommendations can be made (Para 51-53). Reyes teaches the recommendation engine can be a machine learning or neural network (Para 115). Reyes teaches the system determines a confidence check to satisfy a confidence level threshold to the feature to be recommended (Para 54 56). Reyes teaches alternatively while during a document the save, share file, the system monitors operations by the user (Para 60) and the system checks against other operations and a confidence test to determine the most relevant operations to recommend (Para 60-63). The recommendation is sent and if accepted by the user the operation executes (Para 63-64). Reyes teaches all interactions are monitored (Para 68) and context, time, location information is captured and any application action can be captured (Para 
While Aguiliar-Gamez refers to specific life cycle events in a document (pasting) or context based information such as during the creation of a slide presentation (Para 32-33) so as to present for example a notification or link to the user (Para 52) during or at a specific time to the user, while in the document (Para 54), and Reyes shows multiple instances the same during different phases of a document creation, Aguiliar-Gamez nor Reyes use the phrase life cycle. 
   However, Evers teaches a draft document lifecycle system that sends notifications or recommendations at different phases of the document lifecycle (Para 38). Evers teaches a 
Nonetheless, neither Aguiliar-Gamez, nor Reyes nor Evers disclose:
Selecting a format for presentation of a notification  based on analysis of  the timing prediction associated with  the level of urgency  of notification and a comparative analysis of the confidence level metric relative to one or more threshold values that correspond with specific format types of user notifications.  
presenting a notification based on format type for presentation of user notification selecting in the selecting and timing prediction associated with the urgency of the notification
However, Nitz teaches based on context formatting a notification based on the context of a current situation (e.g. timing) and a confidence level of successfully performing the action  and then presenting it (fig. 3). Nitz is analogous art to Aguiliar-Gamez as Nitz is from the same problem solving area of providing notifications to the user based on context. Nitz teaches an inference engine that can determine from a user situation whether to generate a candidate user 
Accordingly it would have been obvious to the skilled artisan prior to the effective date of the invention having the teachings of Aguiliar-Gamez, Nitz Reyes and Evers in front of them to specifically select a type of notification based on context and feature of a document based on a confidence metric determination that a notification would be delivered to a user upon the occurrence of a specific life cycle event within a document and select the format of the notification based on a confidence level of the notification corresponding to the type of notification. The motivation to combine Aguiliar-Gamez with Reyes come from Reyes that recommendations or notifications can improve or shorten a user’s workflow and complete task more efficiently while composing a document and where the user causes to said recommendations to occur by interacting with the document (Para 4, 7). The motivation to combine Aguiliar-Gamez with Evers comes from Evers to respond to events in the context of the document and associated documents via notifications in a user interface that allow a user to interact with a document that may have a life cycle event transpiring or need to be addressed (Para 74-77).  The motivation to combine Nitz with Aguiliar-Gamez comes from Nitz to display a notification or candidate action in 

With respect to dependent claims 7, Aguiliar-Gamez in view of Reyes  in view of Evers teaches the method, wherein the document creation  reference point in the document life cycle  is further determined by analyzing signal data identifying formatting associated with the document  and  determining signal data determining a level of user engagement with one or more of the plurality of productivity features based on past actions taken by the user; and signal data identifying one or more of tasks and reminders that are associated with the electronic document. (See Para 17-41). Aguiliar-Gamez teaches tracking associations made in a document, interactions with document (para 19), pinned content in the document (Para 21), as a digital artifact comprising metadata (Para 26). The metadata indicating user interactions (Para 27) and data collected from the applications (Para 32). Aguiliar-Gamez teaches evaluating the metadata containing timestamps of user interactions with content and when content was pasted in an application, for example (para 33, see also 34-41, as describing other interactions with other users, and in a suite of productivity applications). Thus, also shows user engagement levels in the past and even reminders to perform a task (See notifications 266 for items 264). Reyes is directed to providing recommendations or notifications to a user so as to improve the efficiency of their interactions with the system (Para 3). Reyes expressly teaches monitoring the user interaction with the document (para 4-5). Reyes teaches measuring a confidence threshold for the recommendation and the context before recommending the feature (para 10-12). More specifically, Reyes teaches monitoring the user interact with content in one or more applications (Para 44) during the life cycle of the document (Para 43). As shown in Fig. 1 and (Para 48) while the user is drafting a document a recommendation or notification is made (Para 49) such as how to add an image, or updating the document etc. (Para 50, 98-99). Reyes teaches alternatively during a different application (email) different recommendations can be made (Para 51-53). Reyes teaches the recommendation engine can be a machine learning or neural network (Para 115). Reyes teaches relevant operations to recommend (Para 60-63). The recommendation is sent and if accepted by the user the operation executes (Para 63-64). Reyes teaches all interactions are monitored (Para 68) and context, time, location information is captured and any application action can be captured (Para 69). Based on the user and job responsibilities and a user profile (Para 70-72) then a determination is made as to the affinity of the user to a task and will specifically generate recommendations to the context (Para 77). Each recommendation to produce a feature to the user is analyzed to determine a confidence level for the user (Para 79-80) which is then stored in a given user profile (Para 81) as to its effectiveness. This profile is used going forward as a basis for generating recommendations in context to the user (Para 82-83). Specifically a confidence metric is kept for each recommendation (Para 84) based on relevance to the user and type of interaction. Reyes teaches the nature of an interaction also help to account for the recommendation itself (Para 86). Reyes teaches the confidence level is determined in various formats (Para 87) which is considered by the Examiner as a metric (See also Para 100-104. Reyes teaches preventing the sending of a recommendation for a product feature if the level is not met (Para 87-90). Reyes teaches the measures of comparing interactions can be based on common characteristics, sequences of operations, the purpose of the operations, etc. (Para 95-97). Reyes finally teaches in addition to the metric measurements the recommendations can be subject to rules for delivery based on type, time and limits the user sets (Para 105). Thus the combined interface of Aguiliar-Gamez that tracks prior interactions (Para 21, 24, 26) and automatically suggest features based on confidence scores (Para 35) and displays in callout notifications (Para 49) to the user can as stated in Reyes also use specific confidence level metrics for each notification based on the feature itself and context of the document and at a reference point in the document (e.g. save or sending or during composition).

   However, Evers teaches a draft document lifecycle system that sends notifications or recommendations at different phases of the document lifecycle (Para 38). Evers teaches a lifecycle service that responds to events in context with the document (Para 48). Evers teaches events can be those that deal with inactivity or time based events or roles of the user (Para 48). It is noted that Reyes expressly teaches determining a user role and job function to determine context and saves said information in the user profile (See Reyes 16, 70-73). Evers teaches monitoring the document lifecycle and sending a notification to the user (Para 53) and presenting to the user a feature (Para 54). As explained in Fig. 9, the user interface of Evers displays notifications to the user (920-940) that related to a life cycle event of a document. Evers teaches the notifications can become prominent if a particular notification is urgent (Para 75-76). As outlined in Evers, a process of during a document creation a draft becomes inactive and based on a set timeframe, the system then notifies the user (Para 75-77). Evers teaches the application can exist and be implemented in a variety of applications (Para 92). The combination of the Aguiliar-Gamez and Evers would allow for the specific call out notifications to be generated at not only when context or event occurs but also during a specific lifecycle of the document.  
Accordingly it would have been obvious to the skilled artisan prior to the effective date of the invention having the teachings of Aguiliar-Gamez, Nitz Reyes and Evers in front of them to specifically select a type of notification based on context and feature of a document based on a confidence metric determination that a notification would be delivered to a user upon the occurrence of a specific life cycle event within a document and select the format of the notification based on a confidence level of the notification corresponding to the type of notification. The motivation to combine Aguiliar-Gamez with Reyes come from Reyes that recommendations or 

With respect to dependent claims 8, Aguiliar-Gamez in view of Reyes teaches the  method further comprising: generating the notification based on the analysis of context, the identification of the productivity feature and the type of user interface notification selected (See Para 48-49, as generating a notification 266, based on context of word processing document that have contextually related content and options). See also context in Reyes, Supra
With respect to claims 9,  15-16  claims 9,  15-16  reflect a system comprising a processor and non-transitory computer readable medium comprising instructions that when executed by a processor perform in a substantially similar manner the steps of claims 1 and  7-8, thus are rejected along the same rationale. 
With respect to claim 17 claims 17 reflect a non-transitory computer readable medium storing instructions that when executed by a processor perform in a substantially similar manner the steps of claim 1 thus are rejected along the same rationale. 
	

A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1, 215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN B THERIAULT whose telephone number is (571)272-5867.  The examiner can normally be reached on Monday -Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/STEVEN B THERIAULT/Primary Examiner, Art Unit 2179